45 F.3d 434NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
UNITED STATES of America, Appellee,v.John Paul WARHOL, Appellant.
No. 94-2670MN.
United States Court of Appeals,Eighth Circuit.
Submitted:  Dec. 13, 1994.Filed:  Dec. 21, 1994.

Before ARNOLD, Chief Judge, FAGG, Circuit Judge, and WILSON,* District Judge.
PER CURIAM.


1
John Paul Warhol appeals his drug-related conviction and sentence.  Having carefully reviewed the record, we conclude the questions presented by Warhol's appeal do not require an extended opinion.  We disagree with Warhol's contention that the district court should have granted his motion to suppress because the arresting officers violated the provisions of 18 U.S.C. Sec. 3109.  We also disagree with Warhol's contention that the district court's finding about the number of marijuana plants that Warhol intended to grow for distribution is clearly erroneous.  We thus affirm Warhol's conviction and sentence.  See 8th Cir.  R. 47B.



*
 The Honorable William R. Wilson, Jr., United States District Judge for the Eastern District of Arkansas, sitting by designation